[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO RECONSIDER (DOCKET NO. 110)
The Motion for Reconsideration is granted. The defendant has failed to produce evidence of his participation in any treatment program and thus frustrates the court's intention in providing for interest payments upon his undergoing treatment. Consequently, so much of the court's order with respect to interest payments is revoked.
In addition, paragraphs six and seven of the court's orders found on pages 9 and 10 of the Memorandum of Decision dated March 6, 1991 are deleted and the following are substituted in lieu thereof: CT Page 5362
6. The plaintiff shall have exclusive possession of the marital home, and the defendant shall remove himself from the premises forthwith, within thirty (30) days of the entry of this order.
   a. The defendant shall also quitclaim to the plaintiff all his right, title and interest in the marital home. In return therefore and simultaneously with the delivery of the quitclaim deed, the plaintiff shall execute and deliver a mortgage to the defendant in the amount of $90,000.00 representing 34 per cent of the present net value of the marital home as set forth in the plaintiff's affidavit.
      This mortgage shall carry with it interest at eight (8%) per cent per annum payable at the time the principal is paid.
   b. If the marital home is sold, the defendant shall receive the face amount of the mortgage plus interest or 34 per cent of the net proceeds of the sale, whichever is lower; that is, i.e., the face amount of the mortgage or 34 per cent of the net proceeds. Net proceeds shall mean the sales price less current taxes, the first mortgage, attorneys' fees and brokers' fees.
   c. In the event the plaintiff dies, remarries or cohabits, the principal of the mortgage and the interest shall become due and payable as follows: within six (6) months following the happening if any of these events unless the property is sold when the provisions of paragraph 6a hereof shall apply.
The Memorandum of Decision and the orders of the court are amended to this extent and the motion to reconsider is granted to this extent.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE.